NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12936

               COMMONWEALTH   vs.   EDWARD GONZALEZ.



        Hampden.      December 2, 2020. - June 16, 2021.

   Present:   Budd, C.J., Gaziano, Lowy, Cypher, & Kafker, JJ.


Constitutional Law, Assistance of counsel, Waiver of
     constitutional rights, Admissions and confessions,
     Voluntariness of statement. Practice, Criminal, Motion to
     suppress, Assistance of counsel, Admissions and
     confessions, Voluntariness of statement. Evidence,
     Voluntariness of statement.



     Indictments found and returned in the Superior Court
Department on July 22, 2016.

     A pretrial motion to suppress evidence was heard by John S.
Ferrara, J.

     An application for leave to prosecute an interlocutory
appeal was allowed by Gaziano, J., in the Supreme Judicial Court
for the county of Suffolk, and the appeal was reported by him to
the Appeals Court. After review by the Appeals Court, the
Supreme Judicial Court granted leave to obtain further appellate
review.


     Katherine E. McMahon, Assistant District Attorney, for the
Commonwealth.
     Marissa Elkins for the defendant.
                                                                    2


    GAZIANO, J.    The defendant was arrested on charges of

murder in the first degree, G. L. c. 269, § 1; and possession of

a firearm without a license, G. L. c. 269, § 10 (a).   Police

interviewed him in an interrogation room at the Springfield

police department shortly after he was arrested.   Although the

defendant initially agreed to waive his Miranda rights and speak

with police, approximately twenty minutes after the interview

began, he requested to speak with an attorney and the interview

was terminated.   Following a period of forty-five minutes during

which the defendant remained in the interrogation room with one

of the officers who had been conducting the interview, the

defendant again waived his Miranda rights and agreed to speak

with police; he was interviewed again for approximately one

hour.   The defendant subsequently sought to suppress all of the

statements he made after having invoked his right to counsel.     A

Superior Court judge allowed the motion to suppress after

concluding that the Commonwealth had not established beyond a

reasonable doubt that the defendant reinitiated the interview

and knowingly, voluntarily, and intelligently waived his right

to counsel.   Deferring to the judge's findings of fact and

credibility determinations, we affirm the decision allowing the

motion to suppress.

    1.   Factual background.   We summarize the relevant facts

from the judge's findings following a three-day evidentiary
                                                                    3


hearing on the motion to suppress, supplemented by other

undisputed evidence introduced at the hearing that is not

contrary to the judge's findings.     See Commonwealth v. Alexis,

481 Mass. 91, 93 (2018), citing Commonwealth v. Jones-Pannell,

472 Mass. 429, 431 (2015).

    The defendant was arrested on May 26, 2016, in connection

with a backyard shooting that had taken place in Springfield in

January of that year.   The victim was the father of a State

police trooper, and the case became "high profile."     The day

before the defendant's arrest, a codefendant, who had been

identified through deoxyribonucleic acid testing of evidence

found at the scene, had been arrested in Holyoke; when

interviewed over a period of four to five hours, he pointed to

the defendant as also having been involved in the shooting.

Several officers of the Springfield police department, including

the captain of the major crimes unit and two of the detectives

who later interviewed the defendant, were present in Holyoke and

watched the interrogation of the codefendant.    On the basis of

that interview, Springfield police Captain Trent Duda obtained a

warrant for the defendant's arrest.    The defendant was arrested

at 12:30 A.M. on May 26, and brought to the Holyoke police

station, where he underwent a "courtesy" booking and was given

Miranda warnings; about forty-five minutes later, he was

transported to Springfield police headquarters.
                                                                    4


     Because the defendant's primary language was Spanish, Duda

assigned a Spanish-speaking detective, Jose Canini, who had

watched the interview of the codefendant, and Sergeant Jeffrey

Martucci, the most senior officer on duty apart from Duda, to

interview the defendant.    The interview began at 1:52 A.M. on

May 26, 2016, and was audio-video recorded.    Martucci advised

the defendant that he was under arrest for murder and had the

defendant read the Miranda1 warnings in English; Martucci

testified that he did so after the defendant had told the

officers that he could understand, read, and speak English.       The

defendant waived his rights, signed the waiver form, and agreed

to speak with the officers.    While most of this interview was

conducted in English, the defendant's speech and his responses

to certain questions indicated some difficulty comprehending

English, and more comfort speaking in Spanish.    Certain

questions were posed by Canini in Spanish, and the defendant

sometimes answered in the same language.2




     1   See Miranda v. Arizona, 384 U.S. 436, 444-445 (1966).

     2 At the beginning of the interview, the officers engaged in
the following exchange with the defendant, with Canini and the
defendant conversing in Spanish, concerning his ability to make
a telephone call:

     Canini:    "Do you want to call anybody when we're done?"

     The defendant:    "I'm going to call my -- my wife."
                                                                     5


    During this interview, the defendant denied any involvement

in the shooting.    In response to Martucci's and Canini's

repeated assertions that someone had placed the defendant at the

scene, the defendant asked the officers who had done so and

requested to see any photographs, video recordings, or other

incriminating evidence showing that he had been there.

Approximately fifteen minutes into the interview, Duda, who had

been monitoring the interrogation through a live audio-video

feed, became frustrated and felt that the interview was "going



    Canini:     "He's gonna give a call to his wife.   When we're
    done."

    The defendant:      "Yes."

    Canini:     "When we're done, he's gonna call his wife."

    Martucci: "OK. So, all right. We'll let you use the
    phone when we're done talking, if that's -- if that's fine
    with you."

    The defendant:      "Huh?"

    Canini:     "So, when we're done."

    The defendant:      "Oh, and he -- he, again, like he said --"

    Canini: "No, he said, 'When we're done, I'm going to --
    we'll let you talk to your wife.' Is that all right with
    you? Yes or no?"

    The defendant:      "Right now, or what?"

    Canini:     "Whatever you want."

    The defendant (in English):     "Yeah, when we're done."

    Martucci:    "OK.    Great."
                                                                         6


off the rails" because the defendant was asking more questions

than he was answering.        Duda entered the interrogation room and

began yelling and swearing at the defendant.        Among other

things, Duda said that the defendant might be a "big tough guy"

in Holyoke but he "ain't shit" in Springfield, and there were

many "enemies" in jail.        Duda told the defendant, "I'm done with

you. . . .       Either you come clean, or you get booked and you go

to fucking jail for murder.       That's all it comes down to.

That's all it comes down to, dude.       I don't give a fuck about

you.       I don't care.   You're in here, sitting here, to tell a

story.       Either you tell it, or you don't."3   According to the

transcript, the defendant responded, "No, I ain't speaking."

Duda then left the room and the interrogation continued, with

Canini and Martucci placing increased pressure on the defendant

to explain his involvement in the shooting, using profanity and

telling him it was over and he was going to jail, while the

defendant asked, "Why -- why are you yelling at me?"

       A few moments after Duda walked out, the defendant asked,

in Spanish, "Can I call my lawyer?"        Canini initially responded,



       At the hearing on the motion to suppress, Duda agreed that
       3

the transcript of the first interview did not indicate that he
had participated in it, and that certain statements, including
instances of profanity and yelling, were incorrectly attributed
in the transcript to Martucci, when in fact it was Duda who had
made the statements. The other officers who testified at the
hearing also were asked about, and recognized, this discrepancy
in the transcript.
                                                                            7


in Spanish, "OK?          Someone put you there.   Someone put you there,

OK?"    The defendant again asked in Spanish, "Can I call my

lawyer?"    The following exchange then took place:

       Canini (in English):       "So -- he's asking for the lawyer."

       Martucci:    "You want what?"

       The defendant:       "My lawyer."

       Martucci:    "You want your lawyer?"

       The defendant:       "Yeah."

       Martucci: "OK. Alright. It's 2:11 A.M.              We're gonna
       conclude this investigation, and --"

       Canini:     "Call them, and turn it off."

       Martucci: "Yep. Give me a sec. I'm gonna call down, turn
       off the video, and you're gonna be booked for murder, OK?"

       The defendant:       "Call my -- call my lawyer."

       Canini:     "OK.    He's gonna turn this off."

       Martucci: "We're gonna stop interviewing you, and you'll
       be booked for murder."

       Canini:     "You're gonna be booked for murder."

       The defendant:       "Alright.   Call my lawyer."

       Canini:     "You can call your murder -- your lawyer -- later
       on."

       Martucci: "Can you have them turn off Room A, please?
       Yep. Have them turn it off."

       The defendant:       "Because, right now . . . ."

       Canini: "Stop talking. You just said you want a lawyer,
       and we can't talk to you."
                                                                   8


    The judge found that the defendant said that he wanted his

attorney four times before the interview was terminated.     The

judge noted that it was clear from Canini's words and tone that

he was frustrated and angry that the defendant had asked for

counsel.

    Martucci left the room, and Canini remained alone with the

defendant in the interview room, waiting to be told to bring the

defendant to booking.   All four of the officers involved in the

interviews testified that the process for booking a defendant

who had been arrested for murder differed from other bookings,

and that a supervisor -- that night, either Duda or Martucci --

would call the booking sergeant to arrange a time to bring such

a defendant down to the first floor for booking, something

detectives could do only with a supervisor's authorization.

Although defendants arrested for murder sometimes would be

brought a telephone in the interview room, ordinarily they would

be given the opportunity to make a telephone call when they

reached the booking area.   While waiting to go to booking, a

defendant who had been arrested for murder would not be left

alone.

    None of the interrogating officers testified as to the

identity of the officer who had been in charge of the booking

area at the time, or which officer ultimately called to have the

defendant brought down to the first floor for booking, nor could
                                                                    9


they explain the reasons for the delay in bringing the defendant

to be booked.   Duda testified that he "assumed" that Martucci

had called the booking supervisor,4 and did not know the reason

for the delay in bringing the defendant down to be booked.

Martucci testified that he did not remember if he had called the

booking supervisor.

     At the evidentiary hearing, Canini said that, while waiting

to be brought to booking, the defendant asked to use the

bathroom and Canini escorted him, handcuffed, to the bathroom,

which was down the hall on the second floor.   Canini and the

defendant encountered Duda in the hallway; Duda testified that

they did not speak.   Canini then brought the defendant back to

the interrogation room and engaged in conversation.   Canini

could not recall any of the topics they discussed, although he

stated that the conversation involved "some general talk, but

not about what was going on," and that the defendant "did not

say anything of evidentiary significance."   Canini did remember,

"[W]e weren't silent in there.   I'll tell you that much, we

weren't silent."   Canini also testified that the defendant asked

what would happen next and Canini explained the booking process,

stating that "at some point he was going to go downstairs.     He

was going to be in front of a sergeant, they were going to ask


     4 In his decision, the judge employed quotation marks around
this word.
                                                                   10


him questions, he would get a phone call, he'd get fingerprinted

and photographed."   The defendant later told Canini that he

would "talk to him but, did not want to get yelled at."    Canini

did not prepare a report memorializing this conversation, nor

was the conversation recorded.

    Canini recounted that, after the defendant had indicated

that he was willing to resume the interview without having

counsel present, Duda entered the interview room and told Canini

to bring the defendant down for booking.   According to Canini,

it was then that Canini told Duda that the defendant was willing

to speak once again with police.   Duda testified that he had

been sitting in his office when someone advised him that the

defendant wanted to resume speaking with the officers; Duda

could not remember who had told him of this development.     The

judge noted that Duda had watched the first interview of the

defendant on the monitor from the detective's room, but could

not remember what he did after the defendant invoked his right

to counsel.   The judge also commented that Detective Edward

Podgurski had watched "bits and pieces" of the interview on the

remote monitors, but did not remember doing so after the

defendant invoked his right to counsel.    The judge observed that

Duda had remained at the police station after the invocation,

notwithstanding the large number of hours he already had worked
                                                                  11


by that point, and that he was not then scheduled to be on duty,

but could not recall the work he had done.

    Approximately forty-five minutes after the conclusion of

the first interview, Podgurski and Canini commenced a second

recorded interview of the defendant, at 2:56 A.M.     On

instruction by Duda, Podgurski showed the defendant the Miranda

waiver form that the defendant had executed at the beginning of

the first interview.    Podgurski told the defendant, "And you

signed off on this Miranda form earlier this evening.

Approximately not even about a half hour-hour ago, and I just

wanna –- We gave you an opportunity to go the bathroom and as we

were bringing you to get booked you said you wanted to talk to

us again."   The defendant responded, "Um-huh."   Podgurski

confirmed, "Is this correct?" and the defendant again said, "Um-

huh."

    Podgurski then repeated the Miranda warnings and asked,

"Having these rights in mind . . . , do you want to talk

to . . . Canini and myself right now about what you are being

charged with?"   The defendant responded, "Um-huh."   The

defendant then went on to speak to the officers for slightly

more than one hour.    The defendant was interviewed by State

police in a subsequent interview, concerning a different

investigation, at around 4 A.M.
                                                                   12


    2.   Procedural background.   The defendant filed a motion in

the Superior Court to suppress the statements he made to police

after he initially invoked his right to counsel.     Following a

three-day evidentiary hearing, the judge allowed the motion to

suppress; the judge reasoned that the Commonwealth had failed to

establish beyond a reasonable doubt that the defendant had

reinitiated communication with the police after he invoked his

right to counsel.    The Commonwealth sought leave to pursue an

interlocutory appeal in the county court pursuant to Mass. R.

Crim. P. 15 (a) (2), as amended, 476 Mass. 1501 (2017), and a

single justice of this court allowed the appeal to proceed in

the Appeals Court.   The Appeals Court reversed the allowance of

the motion to suppress, on the ground that the judge's

inferences and conclusions were not supported by the record, see

Commonwealth v. Gonzalez, 96 Mass. App. Ct. 1107 (2019), and we

allowed the defendant's petition for further appellate review.

    3.   Standard of review.   In reviewing a ruling on a motion

to suppress, "we accept the judge's subsidiary findings of fact

absent clear error but conduct an independent review of [the

judge's] ultimate findings and conclusion of law."    Commonwealth

v. Tremblay, 480 Mass. 645, 652 (2018), quoting Commonwealth v.

Clarke, 461 Mass. 336, 340 (2012).    "The determination of the

weight and credibility of the testimony is the function and

responsibility of the judge who saw and heard the witnesses, and
                                                                   13


not of this court."   Commonwealth v. Neves, 474 Mass. 355, 360

(2016), quoting Commonwealth v. Moon, 380 Mass. 751, 756 (1980).

At the same time, we "make an independent determination of the

correctness of the judge's application of constitutional

principles to the facts as found."    Commonwealth v. Howard, 469

Mass. 721, 726 (2014), S.C., 479 Mass. 52 (2018), quoting

Commonwealth v. Scott, 440 Mass. 642, 646 (2004).    See

Commonwealth v. Miller, 486 Mass. 78, 81-82 (2020), citing

Clarke, supra.

    Our deference to the judge's assessment of the weight and

credibility of testimonial evidence includes inferences "derived

reasonably from the testimony."   Commonwealth v. Kennedy, 426

Mass. 703, 708 (1998).   "[T]he drawing of permissible inferences

in an action at law is a question of fact; it is a function of

the fact finding tribunal and not of this court on review of

questions of law."    Commercial Credit Corp. v. Commonwealth

Mtge. & Loan Co., 276 Mass. 335, 340 (1931).    Nonetheless, the

deference accorded to the factual findings of a motion judge who

saw and heard the witnesses does not extend to documentary

evidence, such as recorded statements.    Although "an appellate

court may independently review documentary evidence, and . . .

lower court findings drawn from such evidence are not entitled

to deference . . . [,] findings drawn partly or wholly from

testimonial evidence are accorded deference, and are not set
                                                                    14


aside unless clearly erroneous. . . .    The case 'is to be

decided upon the entire evidence,' however, giving 'due weight'

to the judge's findings that are entitled to deference"

(citation omitted).    Tremblay, 480 Mass. at 654-655.

    4.   Discussion.   At the hearing on the motion to suppress,

as before this court, the parties agreed that the evidence at

the hearing established that the defendant was in custody when

he made the statements, he was given proper Miranda warnings,

and he voluntarily, knowingly, and intelligently waived his

Miranda rights.   After speaking to the officers for some

minutes, he then undoubtedly invoked his right to counsel.    The

parties also agree that the conduct of the officers, evident on

the audio-video recording of the first interview, clearly

supports the judge's finding that the tenor of the interview was

aggressive, and that Canini was angry and frustrated by the

defendant's decision to invoke his right to speak with an

attorney.   The judge did not specifically discuss Martucci's

feelings, but the portion of the last minutes of the interview

that the judge quoted in his decision also supports a similar

conclusion.

    Thus, given the absence of dispute on these points, the two

narrow questions before us, as at the hearing, concern, first,

the events between the first interview and the second interview,

during the forty-five minute period in which no recording took
                                                                  15


place, where the judge found that the Commonwealth had not

established beyond a reasonable doubt that the defendant had

reinitiated a conversation with police; and, second, whether the

defendant's right to a telephone call under G. L. c. 276, § 33A,

was violated by the officers' far less than adequate

explanations of the right, their apparent disregard for ensuring

that he could exercise that right, or their failure to allow him

to use a telephone once the interview was over, after having

said that he would be able do so at that time.5   While all of the

witnesses were cross-examined on these issues, after having

allowed suppression as a result of the first issue, the judge

did not make any findings or rulings as to whether the statute

was violated and the defendant was deprived of his rights under

it; we, too, discern no need to reach the issue, given our

conclusion on the question of reinitiation.

     a.   Reinitiation after invocation of right to counsel.    The

defendant asserts that there was no error in the judge's

decision that the Commonwealth failed to meet its burden to show

beyond a reasonable doubt that the defendant reinitiated the


     5 There also is some indication, based on the officers'
explanations at the beginning of the first interview, that the
defendant did not fully understand his right to use a telephone
or their explanations, and the structure of the questions posed
appeared designed to obtain an affirmative response to waiting
until after the interview before making any calls. Ultimately,
however, the defendant acceded to the proposal that he would
call his wife after the interview ended ("when we're done").
                                                                    16


conversation with police; he maintains that this court should

defer to the judge's explicit inference that Canini's presence

in the interrogation room, and his "general" conversation, were

designed to, and indeed did, "effect[]" the defendant's decision

to speak to police without an attorney present.   The defendant

argues that the judge's finding that Canini's and Podgurski's

"self-serving" statements about what occurred during the

unrecorded period "shed[] no light" on what actually happened

was fully supported by the record.

    The Commonwealth argues that the judge's finding that the

Commonwealth did not meet its burden to prove that the defendant

initiated the "further communications, exchanges, or

conversations" with police is not supported by the record, where

the judge made no explicit finding that Canini was not credible,

and where Canini testified that no conversation about the

offense took place during the period in which he was alone with

the defendant in the interrogation room.   The Commonwealth

maintains that this court is in as good a position as was the

judge to review the audio-video recordings and the defendant's

one-word responses at the beginning of the second interview

"corroborate" Canini's testimony that, sometime after his

invocation of his right to counsel, the defendant requested to

speak with police so long as they did not "yell" at him.      The

Commonwealth argues as well that the judge did not appropriately
                                                                  17


consider the Commonwealth's corroborating evidence, specifically

the audio-video recording of the beginning of the second

interview, which, both Podgurski and Canini testified, showed

the defendant's reinitiation and corroborated Canini's testimony

that the defendant voluntarily reinitiated the interview and

waived his right to counsel.   The Commonwealth contends that

this evidence demonstrates beyond a reasonable doubt that the

defendant voluntarily, knowingly, and intelligently waived his

right to silence and right to counsel, see Edwards v. Arizona,

451 U.S. 477, 484-486 (1981), and that the judge engaged in

"impermissible speculation" in reaching his conclusion that the

Commonwealth failed to meet its burden.

    We conclude that there was no error in the judge's

findings, including his reasonable inferences drawn from

testimony at the hearing on the motion to suppress, that the

Commonwealth failed to meet its burden to show, beyond a

reasonable doubt, that the defendant had reinitiated

conversation with police.   Accordingly, the order allowing

suppression of the defendant's statements after he invoked his

right to counsel must be affirmed.

    i.   Invocation of right to counsel.   The Fifth Amendment to

the United States Constitution provides that "[n]o

person . . . shall be compelled in any criminal case to be a

witness against himself."   In Miranda v. Arizona, 384 U.S. 436,
                                                                   18


444 (1966), the United States Supreme Court extended this

protection against self-incrimination to custodial

interrogations and required that law enforcement officers

provide warnings to a suspect "that any statement he does make

may be used as evidence against him, and that he has a right to

the presence of an attorney, either retained or appointed."      See

Commonwealth v. Hoyt, 461 Mass. 143, 149 (2011).

    A defendant's invocation of his or her right to counsel

must be "scrupulously honored."   Commonwealth v. Thomas, 469

Mass. 531, 541 (2014), quoting Michigan v. Mosley, 423 U.S. 96,

103–104 (1975).   See Edwards, 451 U.S. at 484-485.   Once a

defendant invokes his or her right to counsel, all questioning

must cease.   See id. at 484; Thomas, supra at 539.   Questioning

may not resume until an attorney is obtained for the suspect and

is present, or the suspect initiates "further communication,

exchanges, or conversations with the police.   See Thomas, supra,

quoting Edwards, supra at 484-485.   If a defendant does

reinitiate further communication, "[t]he Commonwealth has the

burden of proving beyond a reasonable doubt that subsequent

events indicated a voluntary, knowing, and intelligent waiver of

the right to have counsel present and of the right to remain

silent."   Commonwealth v. Rankins, 429 Mass. 470, 473 (1999),

citing Oregon v. Bradshaw, 462 U.S. 1039, 1044 (1983).     See

Commonwealth v. Monroe, 472 Mass. 461, 468 (2015).
                                                                    19


    To determine whether the Commonwealth has met this burden,

a reviewing court must "examine whether, in light of the

totality of the circumstances surrounding the making of the

statement, the will of the defendant was overborne to the extent

that the statement was not the result of a free and voluntary

act."   Commonwealth v. Selby, 420 Mass. 656, 663 (1995), S.C.,

426 Mass. 168 (1997).    See Miller, 486 Mass. at 87–88.   It is

not enough to show that a defendant agreed to speak to police

after a repetition of the Miranda warnings.    See Edwards, 451

U.S. at 484-485; Thomas, 469 Mass. at 539.    Otherwise put, the

Commonwealth must establish beyond a reasonable doubt that

police did not initiate the discussion that led to the defendant

rescinding the invocation of the right to counsel.    See Hoyt,

461 Mass. at 151.     Once invoked, a reviewing court indulges "in

every reasonable presumption against" a defendant's waiver of

his or her constitutional rights.     Commonwealth v. Anderson, 448

Mass. 548, 554 (2007), quoting Commonwealth v. Torres, 442 Mass.

554, 571 (2004).

    ii.   Analysis.    While the judge stopped short of explicitly

stating that any of the officers were "credible" or "not

credible," he substantively and repeatedly indicated his

expressed view that the "self-serving" testimony by Canini and

Podgurski "sheds no light on what transpired" after the first

recording ended.    Indeed, the judge's reference to the "second"
                                                                  20


interview, twice, in quotation marks, plainly suggests some

skepticism about the defendant's reinitiation.   In particular,

the judge pointed to Podgurski's recorded statement at the

beginning of the second interview, "We gave you an opportunity

to go to the bathroom and as we were bringing you to get booked

you said you wanted to talk to us again," to which the defendant

responded, "Um-huh."   This statement was contrary to testimony

by all of the other officers, as well as the summary of the

reinitiation by Canini, depicted within minutes on the same

audio-video recording, that the defendant was never brought to

booking.

    The judge also pointed to Canini's insistence that the

"general" talk in which he and the defendant engaged for forty-

five minutes (the substance of which Canini could not remember)

"did not discuss any aspect of the case."   The judge noted that,

had the Commonwealth had the burden to prove this assertion by a

"mere preponderance of the evidence," Canini's testimony, "if

the court credits Canini's assertion," "might suffice," but it

did not meet the Commonwealth's actual burden of proof beyond a

reasonable doubt.   The judge then found that Canini, "clearly

displeased with [the defendant's] invocation of his right to

counsel, continued to speak with him," and that that it was

"reasonably inferred that Canini's object in his continued
                                                                  21


conversation with [the defendant] was to persuade him to change

his mind" regarding the invocation of his right to counsel.

    The judge also noted that Canini, as well as the other

experienced officers involved in the investigation, "necessarily

understood that evidence of [the defendant's] conversation with

Canini after his invocation of his right to counsel would be

important," but opted not to record the conversation despite the

ready availability of the means to do so, and not to document it

in a report.   Both of these reasonable inferences provide

support for the judge's evident suspicion that, in that forty-

five minute time period, the involved officers convinced the

defendant to waive his constitutional rights.

    Relatedly, the judge discredited some of the testimony by

the other interrogating officers.   The judge found that "the

conversation [during the interim period] was likely being

monitored by other officers, including [Duda]," notwithstanding

Duda's assertions that, after having observed (and interrupted)

the first interview, he had not watched the monitor after the

invocation, yet he could not explain what he was working on

during that time, nor why he would remain at the police station

for so many hours when he was not scheduled to be present.      The

judge also pointed to Podgurski having watched some portions of

the first interview remotely, as well as his presence in the

building long after his shifts ordinarily would have ended, and
                                                                  22


his lack of any memory of the work he was conducting during the

period when the interrogation room was not being recorded.

    Because the judge's ultimate conclusion regarding the

voluntariness of the defendant's second waiver of his right to

counsel "is so dependent on an assessment of witness

credibility," specifically Canini's credibility, "and is based

on what we consider to be a reasonable inference, we defer to

[his] finding."   Demoulas v. Demoulas Super Mkts., Inc., 424

Mass. 501, 553 (1997).   As discussed, substantial deference is

due to a motion judge's findings of fact and drawing of

reasonable inferences, which "need only be reasonable and

possible," not "necessary or inescapable" (citation omitted).

Kennedy, 426 Mass. at 708.     "The drawing of permissible

inferences in an action at law is a question of fact; it is a

function of the fact finding tribunal and not of this court on

review of questions of law."    Commercial Credit Corp., 276 Mass.

at 340.

    Here, no clear error is apparent in the judge's findings

and rulings, and the record, to the extent it exists, supports

the judge's findings.    Consistent with the judge's ultimate

determination are the undisputed facts that Gonzalez was kept in

a small interrogation room for an extended period of time with

an officer who had been openly hostile toward him, but who was

the only Spanish-speaking detective available, and that the
                                                                  23


"general" conversation, regardless of intent, did have the

effect of reversing the defendant's prior decision to obtain

legal assistance.   See Commonwealth v. Sanchez, 476 Mass. 725,

738-739 (2017); Commonwealth v. Brant, 380 Mass. 876, 883, cert.

denied, 449 U.S. 1004 (1980).

    In sum, we discern no error in the judge's determination

that the Commonwealth has not proved beyond a reasonable doubt

that the events following the defendant's initial invocation of

his right to counsel indicate a subsequent voluntary, knowing,

and intelligent waiver of his constitutional right to counsel

under the Fifth Amendment.

                                    Order allowing motion
                                      to suppress affirmed.